Citation Nr: 0116880	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  96-42 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for vertigo.  

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1959.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), in Baltimore, Maryland, Regional 
Office (RO).  However, the case was transferred to the RO in 
St. Petersburg, Florida.

As explained below, the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities will be remanded.  


FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection 
for vertigo.

2.  The additional evidence received concerning service 
connection for vertigo since the RO's August 1998 decision, 
when viewed in context with all the evidence, is relevant and 
probative and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Using both results of puretone audiometry and the results 
of a controlled speech discrimination test, the numeric 
designation of the veteran's hearing loss is variously 
measured at level V on the right and level IX on the left in 
April 1996, level VI on the right and level VIII on the left 
in October 1996, and level IV on the right and level IX on 
the left in May 1998.

4.  The veteran's puretone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more in both the left and the 
right ear.

5.  The veteran's May 1998 hearing loss is manifested by pure 
tone threshold averages of 89 decibels for each ear, 
resulting in Level VIII hearing in each ear.


CONCLUSIONS OF LAW

1.  The additional evidence received since the RO's August 
1998 denial of entitlement to service connection for vertigo 
constitutes new and material evidence sufficient to reopen 
the veteran's claim for service connection for vertigo.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (2000).

2.  The criteria for the assignment of an evaluation of 50 
percent, and no higher, for bilateral hearing loss disability 
under the new rating criteria have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2000).

3.  The criteria for the assignment of an evaluation greater 
than 40 percent under the rating criteria in effect prior to 
June 10, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6104 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In addressing the claims at hand, the Board has considered 
the fact that the law with respect to the duty to assist has 
been significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

In November 2000 Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
VA has already met all obligations to the veteran under this 
new law.  Moreover, the veteran and his representative have 
been offered the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and they have done so.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claims under this new law by the RO would 
only serve to further delay resolution of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

New and Material Evidence

In an August 1998 decision, the RO denied service connection 
for vertigo.  The veteran's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In its August 1998 decision, the RO noted that there was no 
evidence, medical or otherwise, of a then-current disorder 
claimed as vertigo.  The issue of whether evidence is "new 
and material" is analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step test.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue at 
hand.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence 
is probative when it "tend[s] to prove, or actually prove[Es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Secondly, 
the evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Evans, 9 Vet. App. at 283; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19089 (1990).  
New evidence will be presumed credible at this point solely 
for the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.

Records submitted after the August 1998 rating decision 
include written statements of the veteran as well as private 
and VA clinical records.  In applying the above analysis to 
the evidence submitted since the last final decision, the 
Board finds that the private clinical records are new and 
material and require reopening of the veteran's claim.  In 
particular, a May 1999 statement of a private physician who 
concluded the veteran's reported history was entirely 
compatible with "disequilibrium."  Moreover, this physician 
referred to the veteran's manifestations of vertigo (in June 
1999) and vestibular dysfunction (in May 2000).  The Board 
finds that these medical statements along with previously 
considered VA clinical records dated in July 1997 that show a 
diagnosis of vertigo as well as a September 1997 VA 
diagnostic impression of slight central vestibular 
dysfunction, are so significant that they must be considered 
in order to fairly decide the merits of the claim.  
Therefore, it is concluded that the veteran's claim has been 
effectively reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Hodge, 155 F.3d at 1359, 1363.  

Assignment of a Higher Evaluation

The appellant asserts that his service-connected bilateral 
hearing loss disability warrants a higher evaluation.  He 
appealed the initial assignment of the evaluation for the 
service-connected bilateral hearing loss.  The issue before 
the Board is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether a 
current increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In April 1996, the RO granted service connection for 
bilateral hearing loss disability and assigned a 40 percent 
evaluation for that disorder.  

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999. (codified in 
relevant portion at 38 C.F.R. §§ 4.85 Tables VI, VII, 
Diagnostic Code 6100).

The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post- 
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The old and new regulations for evaluating a hearing loss 
disorder are essentially identical.  They evaluate hearing 
loss based on the results of puretone audiometry and the 
results of a controlled speech discrimination test.  Some 
changes, mostly not material, were made.

Both the old and the new regulations comprise essentially 
similar evaluations of bilateral defective hearing ranged 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold as measured by puretone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second, with 11 auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.

The new regulations include, however, additional specific 
provisions under 38 C.F.R. § 4.86.  When the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, which 
ever results in the higher numeral.  That numeral will then 
be elevated to the next higher. 38 C.F.R. § 4.86(b).

In this case, the record contains a series of puretone 
audiometry and controlled speech discrimination test results.  

The report of the April 1996 VA examination for compensation 
purposes notes that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
65
75
105+
LEFT

65
75
85
105+

These findings reflect an average pure tone threshold of 78 
decibels in the right ear and 83 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 48 percent in the left ear. 

An October 1996 VA audiological evaluation notes that the 
veteran complained of experiencing hearing difficulty.  The 
examiner reported the following pure tone thresholds in 
decibels:




HERTZ




1000
2000
3000
4000
RIGHT

60
70
75
105+
LEFT

70
75
90
105+

These findings reflect an average pure tone threshold of 77.5 
decibels in the right ear and 85 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 52 percent in the left ear. 

At the May 1998 VA audiological evaluation, the examiner 
reported the following pure tone thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

70
80
95
110+
LEFT

70
85
100
100

These findings reflect an average pure tone threshold of 89 
decibels in each ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in each ear.  

These test results, under the old and the new rating 
criteria, yield no more than a 40 percent rating using of 
puretone audiometry and controlled speech discrimination test 
results.  Under the new section 38 C.F.R. § 86(a), however, 
each puretone test results would permit assignment of the 
Roman numeral designation using the puretone average only, 
found at Table VIA, if that result were higher than that 
obtained under Table VI.  

In this instance, the May 1998 test results would yield 
numeric designation VIII in each ear using Table VIA.  This 
would provide for a 50 percent rating, rather than a 40 
percent rating.  Therefore, a 50 percent rating would be 
warranted under the new rating criteria that became effective 
on June 10, 1999.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has clarified that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The clinical findings fall directly within the 
criteria for a 50 percent evaluation under the provisions of 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100.  
Therefore, the Board concludes that an evaluation of 50 
percent, and no higher, is warranted under the new rating 
criteria, specifically, as provided under 38 C.F.R. 
§ 4.86(a).

The RO determined that the veteran's case did not warrant 
referral to the Director of Compensation and Pension Service 
because the evidence did not suggest that the veteran's 
disability produced such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  
At the hearing held in October 1996, the veteran testified 
that he needed a hearing aid to distinguish sounds.  He has 
not, however, required hospitalization or frequent treatment 
for hearing loss.  He also reported that he was formerly 
employed as driver, and that he had been laid off a year 
earlier.  He indicated that this was due to the fact that he 
had three accidents.  An October 1986 letter from his former 
employer indicates that the veteran had 3 accidents which 
occurred one month apart, and that the insurance company 
would no longer insure him.  Consequently, he was terminated 
from this employment.  Although the former employer mentioned 
that the veteran's "reflexes due to his hearing problems 
were becoming severe", the statement did not directly 
attribute the accidents to the hearing loss alone.  Moreover, 
the record does not contain competent medical evidence to 
support such a conclusion.  As pointed out above, the veteran 
is adequately compensated by the 50 percent evaluation that 
has been granted by this decision.  His hearing limitations 
alone, as measured on examination and as described by the 
veteran, do not suggest the marked interference with 
employment that would support the assignment of an 
extraschedular rating.


ORDER

To the extent that evidence submitted since the August 1998 
RO decision constitutes new and material evidence sufficient 
to reopen the veteran's claim for service connection for 
vertigo, the appeal is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, the assignment of a higher evaluation of 
50 percent for bilateral hearing loss under the new rating 
criteria for hearing loss is granted.


REMAND

The veteran also claims that as a result of his service-
connected disability, he can no longer participate in 
ordinary physical activities and is unemployable.  He points 
out that he had to resign his employment due to his service 
connected disabilities.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation.  Specific threshold percentage requirement are 
set out at 38 C.F.R. § 4.16(a).  38 C.F.R. §§ 3.340, 
3.341(a), 4.16(a).  

In this case, the veteran's service-connected disabilities 
consists of his bilateral hearing loss disorder, which is now 
rated at 50 percent disabling, and tinnitus rated as 10 
percent disabling.  The assignment of the 50 percent rating 
for the hearing loss could affect whether the veteran meets 
the percentage requirements of § 4.16(a).  Consequently, the 
RO must consider the issue of a total rating based on 
unemployability in light of the grant of the 50 percent 
disability for hearing loss.

Additionally, the Board has found that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for vertigo.  Consequently, the issue 
concerning service connection for vertigo should be reviewed 
on a de novo basis.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As discussed earlier, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The RO should apply the provisions of 
the Act to this current claim.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096). 

2.  As the Board has reopened the claim 
for service connection for vertigo, the 
RO should consider this reopened claim on 
a de novo basis.  

3.  The RO should readjudicate the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability.    

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



